 HOWARD JOHNSON MOTOR LODGE303Howard Johnson Motor Lodge and Chauffeurs,Teamsters and Helpers Local Union No. 364,a/w the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 25-CA-1348124 September 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 May 1984 Administrative Law JudgeRobert A. Giannasi issued the attached decision.'Thereafter the Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt his recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HowardJohnson Motor Lodge, South Bend, Indiana, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Board's Order of 30 Septem-ber 1981.1 This hearing was held pursuant to the 7 November 1983 BoardOrder in accordance with the 22 April 1983 remand order of the UnitedStates Court of Appeals for the Seventh Circuit NLRB v Howard John-son Motor Lodge, 705 F 2d 932 (7th Cir 1983), denying enf and remand-ing Howard Johnson Motor Lodge, 258 NLRB 519 (1981)2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cm 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASEROBERT A. GIANNAsi, Administrative Law JudgeThis case was tried in South Bend, Indiana, on Decem-ber 13, 1983, pursuant to an order of the Board, datedNovember 7, 1983, directing a hearing mandated by theUnited States Court of Appeals for the Seventh CircuitOn April 22, 1983, the court of appeals issued a deci-sion' denying enforcement of a Board Order2 finding1 705 F 2d 932 (1983)2 258 NLRB 519 (1981)that Respondent had violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain with the Charging PartyUnion which had been certified by the Board as havingwon a representation election. The certification wasdated February 20, 1981, and the Board's bargainingorder was dated September 30, 1981. The court consid-ered Respondent's objections to the election, which hadbeen rejected without a hearing, and remanded the pro-ceeding to the Board for an evidentiary hearing on Re-spondent's objection that the "pro-union conduct" of Su-pervisor Sandra Paquin required that the election be setasideThe court of appeals decided the case under theBoard's rule that "[a]lthough the mere participation of asupervisor in the organizational campaign of a union willnot warrant setting an election aside, elections may be in-validated in two possible situations: first, when employ-ees are led to believe, because of the supervisor's activi-ties, that the employer favors the union, and second,when employees may be coerced into supporting theunion out of fear of future retaliation by the pro-unionsupervisor." 705 F.2d at 934, citing both Board and courtcases Applying the second part of this rule, the court or-dered a hearing on these alleged facts.Relying on the affidavit of the lodge's manager andthe transcript of the hearing held prior to the repre-sentation ekction, the Company made the followingallegations. Sandra Paquin attended an organization-al meeting at a union hall where she signed, as didother employees, a union authorization cardDuring the organizational campaign, Sandra Paquindistributed union buttons to employees to wearwhile working. The pro-union activities became ex-plicitly coercive when, according to the lodge man-ager's affidavit, Sandra Paquin told an employeethat "she was going to be one of the first ones to goif the Union got in." Although this alleged threatwas directed to a single employee, the words em-ployed revealed an intent to mete out reprisals toseveral employees [Id. at 934-35.]The court also noted that Paquin "possessed the au-thority to support any threats with action As the headhousekeeper, she assigned work to the housekeepers,granted leaves of absence and was the sole evaluator ofthe housekeeper's work." Ibid The court rejected the ar-gument that Paquin lost such authority simply becauseshe had been fired by Respondent some 3 weeks beforethe election The court pointed out that, according to thelodge manager's affidavit, Paquin told other employeesthat "she was going to get her job back with full backpay" and that, "[In light of this statement, the employ-ees could have reasonably believed that they would besubject to supervisor Paquin's displeasure if the Unionfailed to win the election." Id. at 935.Actually Paquin's discharge was found to have beenunlawful under the Act by the Board in a separate unfairlabor practice proceeding because she was fired by Re-spondent for refusing to commit unfair labor practices.33 261 NLRB 866 (1982)272 NLRB No. 54 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe decision was upheld by the United States Court ofAppeals for the First Circuit and Paquin was ordered re-instated to her former position with full backpay 4 In asubsequent proceeding, on September 18, 1983, Paquinapparently declined reinstatement and accepted some$18,000 in backpay in settlement of the claim arisingfrom her unlawful discharge 5Allegations that Paquin Passed out Union Buttonsand Threatened to Fire Employees if the UnionWon the ElectionThe most significant allegations which influenced thecourt of appeals in its decision to remand the case for ahearing were that Paquin "distributed union buttons toemployees to wear while working" and that, accordingto a hearsay account in an affidavit submitted by Re-spondent from Lodge Manager William Collins, Paquintold an employee that "she was going to be one of thefirst ones to go if the Union got in " Neither of these al-legations was supported by credible testimony in theremand proceedingIn support of the first allegation, Respondent offeredonly the testimony of employee Rose Leeper, who as-serted that Paquin handed her a union button on one oc-casion No other employer testified that Paquin passedout union buttons, and Paquin credibly denied everdoing so I reject Leeper's testimony as unreliable andthus find that at no time during the election campaigndid Paquin pass out union buttonsRose Leeper testified that, while eating lunch one dayin the linen room, Sandra Paquin reached into her deskand handed Leeper a prounion button In response toLeeper's question whether wearing the button would"get [Leeper] in trouble," Paquin informed Leeper thatshe could wear it on her personal clothing Leeper alsotestified that "Dennis6 said I could wear it" According-ly, Leeper placed the button on her own sweater, whichshe was wearing under her Howard Johnson uniformThe button was visible, however, because Leeper's uni-form jacket was unbuttoned Some 2 hours later, LodgeManager Collins told her to remove the button and shedid so 7 Leeper could not recall the exact date on whichthese events took place but was able to place them as oc-curring prior to the election 8 Leeper also testified thatshe never attended any union meetings and "never talkedunion with [Paquin] "Paquin categorically denied that she ever had unionbuttons or literature in her possession and testified thatshe did not give a union button to Leeper and had not at4 702 F 2d 1 (1983)5 In the course of my deliberations I have taken official notice of andread the decisions and the record in the earlier unfair labor practice proceeding involving Respondent The record in that proceeding involvedsome of the same events which were the subject of this remand proceedmg and other events which are related and thus relevant to the issuesunder consideration herein6 This was an apparent reference to Dennis Mark an employee whowas a leader in the union campaign7 Collins conduct was litigated in the prior unfair labor practice proceeding involving Paquin s dismissal and was found to have constitutedan unfair labor practice by Respondent 261 NLRB at 867-8688 In the earlier proceeding, Collins testified that the incident took placeon December 8, 1980any time during the election campaign passed out unionbuttons or literature She also denied advising Leeperthat she could wear the button on her personal clothing,but not on her uniformI credit Paquin on this issue Her testimony on thispoint was firm and it derives some support from therecord No other witness testified to having observedPaquin passing out union buttons or literature EmployeeDebra Williams testified that she had never received anysuch material from Paquin and both she and employeeShirley Wallace testified that they had never observedPaquin even wearing a union button In contrast toPaquin, Leeper appeared to be a very nervous witnesswho seemed unsure of herself, generally, and also unsureof the answers she gave to particular questions Indeed,on the only issue of significance about which she testi-fied, there are serious problems In the earlier proceed-ing, which dealt in part with Paquin's dismissal, theBoard explicitly found that Leeper was given her unionbutton by Dennis Mark (261 NLRB at 869) Referenceto Leeper's testimony in that proceeding reveals that, onAugust 31, 1981, Leeper testified under oath that DennisMark gave her the union buttonQ (By Mr Gatzke) Ms Leeper, the button thatyou had that day on your blouse, in December, thatMr Collins asked you to remove, do you rememberhow you got that button?A Well, I really don't quite remember I thoughtmaybe Sandy had given it to me or Dennis I don'tknow how I put that But I know now that Sandysaid "You can wear the button, Rose, but don't putit on your uniform" When I got home that day, Iremember it was Dennis that handed me thatbuttonIn an unsigned and unsworn statement, dated February5, 1981, Leeper asserted that Paquin had given her thebutton But at the above-noted hearing, she testified thatthat statement was erroneous, and she twice reaffirmed,in her testimony, that she was given the button byDennis Mark and further asserted that her testimony inthis respect was the truth Indeed, she testified that herreason for not signing and swearing to the February 1981statement was that she "didn't know" who, Paquin orMark, had given her the button Her testimony about thewhole incident seemed confused In the remand proceed-ing no reference was made by Leeper, or by counsel forRespondent or the Regional Director, to Leeper's testi-mony in the prior proceedingIn view of the confusion, and, indeed, the inconsisten-cy between Leeper's testimony in the remand hearingand the previous unfair labor practice proceeding, Icannot credit Leeper's testimony that Paquin handed hera union button or that Paquin informed her that shecould wear it on her personal clothing On the contrary,I accept Paquin's credible denial that she did so I alsocredit Paquin's testimony that she at no time passed outprounion buttons or literatureThe basis of Respondent's second allegation is an affi-davit of Lodge Manager Collins, given on February 5,1981, which is a hearsay account of a threat purportedly HOWARD JOHNSON MOTOR LODGE305made by Paquin to another employee. In pertinent part,the affidavit reads as follows:[D]uring the two weeks prior to the election SophieClemens, one of the housekeepers . . . mentionedthat Sandra Paquin had told Shirley Wallace thatshe was going to be one of the first ones to go if theUnion got in.Respondent was unable to adduce any direct testimonyin support of this allegation. Clemens, who according tothe affidavit, allegedly transmitted news of this threat toCollins, specifically denied, in her testimony at theremand hearing, ever speaking to Collins about thematter, and she did not testify about talking to Wallaceconcerning any threats. Wallace, who was purportedlythe object of the threat, testified that Paquin never madeany statements to her about the Union No other employ-ee testified concerning threats made by Paquin. Accord-ingly, the record is devoid of any competent evidencethat Paquin threatened employees with discharge or lossof work. I thus cannot find that any such threats weremade.9Paquin's Other Alleged Union Activities andSupervisory AuthorityDevoid of the allegations of Paquin's passing out unionbuttons and threatening employees, Respondent's conten-tion that Paquin's conduct warranted setting aside theelection is essentially based on its assertion that Paquinwas a leader in the prounion campaign and that, byvirtue of her position as a "major" supervisor, employeeswould have reasonably feared retaliation from her if theyfailed to vote for the Union. In view of the fact thatthere is no specific evidence in this record of threats ofretaliation by Paquin or fear on the part of the employ-ees of supervisory retaliation by Paquin if they did notsupport the Union, in order for the Respondent to pre-vail in this regard, I would have to find that Paquin's po-sition and union activity were such that, in and of them-selves, they would have had a coercive effect on the em-ployees. Based on this record, I cannot make such a find-ing.I turn first to Paquin's supervisory status '• I find thatSandra Paquin is a supervisor within the meaning of Sec-tion 2(11) of the Act."9 Respondent makes no mention of this or any other alleged threat byPaquin to employees in its brief to me I therefore assume that it hasdropped the alleged threat to Wallace as a basis for overturning the elec-tionis No specific findings have ever been made with respect to Paquin'ssupervisory authority In this proceeding, Paquin voted in the electionbut her vote was challenged Even though the challenge was never re-solved, the Board, in overruling the objections without a hearing, accept-ed as true Respondent's contention that Paquin was a supervisor Thecourt of appeals did likewise, although it recited some of the record evi-dence in support of supervisory status In the related but separate unfairlabor practice proceeding, the General Counsel conceded that Paquinwas a supervisor and the Board's finding, affirmed by the United StatesCourt of Appeals for the First Circuit, must be read to have assumed su-pervisory status" Sec 2(11) of the Act reads as followsThe term "supervisor" means any individual having authority, inthe interest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orFrom November 1979 until mid-December 1980,Paquin was the head or executive housekeeper withsome authority over between six and eight other house-keeping employees.'2 During the relevant period, she re-ported directly to Lodge Manager Collins Paquin andCollins were the only salaried personnel working for Re-spondent at the South Bend location. The remainder ofthe employees were paid on an hourly basis 13 Therewere approximately 10 other employees in the unit whowere either maintenance people or desk clerks and whowere clearly not supervised by PaquinThe only evidence of Paquin's supervisory authority inthis record is her own testimony during the preelectionrepresentation hearing and certain documentary evidencesubmitted at that hearing The transcript of that proceed-ing reveals that she began her employment as head orexecutive housekeeper in November 1979. She did nothave the authority to hire, fire, set wages, or grant wageincreases, promote, transfer, or lay off employees. Sheparticipated in the interview of some applicants for em-ployment and did recommend the hire of employees.However, the final decision to hire was apparently madeby higher authority Paquin also testified that 80 percentof her time was spent doing laundry and cleaning roomsjust like the other housekeeping employees. She spentabout 15 percent of her time doing other cleaning choresand, according to Paquin, about 5 percent of her timewas spent supervising employeesPaquin had the authority to grant time off to house-keeping employees and she did so using independentjudgment. She also assigned work to them†actually sheassigned housekeepers to clean particular rooms, sched-uled their work," and inspected the rooms they cleanedShe met with the lodge manager occasionally to discussthe work of the housekeepers and their schedules Paquinalso had the authority to reprimand employees, althoughresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgmentPossession of any one of the enumerated factors confers supervisorystatus, provided that Independent judgment is utilized. See NLRB v Ye-shiva University, 444 US 672, 682 fn 13 (1980), Butler-Johnson Corp vNLRB, 608 F 2d 1303, 1306 fn 4 (9th Cir 1979)" At the representation hearing, Paquin testified that she supervisedsix employees Employees Williams and Wallace confirmed this duringtheir testimony during the remand hearing In the prior unfair labor prac-tice proceeding, the Board found that Respondent employed "6 or 7"housekeepers (261 NLRB at 867) In its brief to me, however, Respond-ent states that Paquin supervised eight employees, apparently referring tothe list of housekeeping employees mentioned by a witness at the repre-sentation proceeding It is possible that two of the housekeepers on thislist did not work directly under Paquin or worked on a different shift Inthe remand proceeding, Paquin is represented as having testified thatthere were 15 employees under her supervision Because this number isclearly wrong, I believe either that it was an error in the transcript orthat Paquin misunderstood the question Thus, it appears that Paquin su-pervised either six, seven, or eight employees and I cannot really deter-mine which figure is correct13 Although salaried, Paquin received the same holidays, vacationtime, and benefits as the other employees" Paquin testified that It was her practice to schedule work accordingto seniority When work was available she would schedule the moresenior employees first However, she also noted that this practice wassubject to the control of Collins who, on occasion, would instruct her toallot more working hours to less senior but more efficient employees 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDLodge Manager Collins had the "final say" on repri-mands and had refused to uphold her at times when shewanted to reprimand an employee Paquin testified thatshe wrote up two reprimands during the year she heldher position, but that nothing came of either one 15 Doc-umentary evidence submitted in the representation casealso indicates that during September and October 1980Paquin completed written evaluation forms for each ofthe employees she supervised There is no indication inthe record, however, that these evaluations were part ofa regular periodic evaluation program or that Paquin orany other management personnel predicated any decisionon the substance of these evaluations Finally, it is clearthat Paquin was never the sole person with authorityover housekeepers at the motel at any particular timeThe lodge manager was always present while Paquinwas on the jobI next consider Paquin's union activities As previouslynoted, Respondent contends that Sandra Paquin was aleader in the union campaign However, such an allega-tion is not supported by the evidence To begin with,findings in the prior unfair labor practice case establishthat two other employees, Dennis Mark and Tom Ro-spopo, were actually the moving forces in the prounioncampaign at Respondent's South Bend location Both so-licited employees to sign cards, and Mark distributedunion buttons and asked employees to join the Union261 NLRB 867 That they were the leaders in the unioncampaign is also amply demonstrated by evidence in thisrecord There was testimony that Rospopo was the em-ployee who first petitioned the Union to represent Re-spondent's employees and that he advised the employeesof union meetings and asked them to sign cards Markpassed out union buttons, attended union meetings atwhich he urged the employees to vote in favor of theUnion, and spoke with an employee, Clemens, about thebenefits of union representationIn contrast, no witnesses testified that Paquin solicitedemployees to sign cards, or passed out cards or prounionliterature Paquin herself credibly denied ever havingdone so And, of course, I have found that she did notpass out union buttons or literature Employees Leeperand Clemens, both of whom were supervised by Paquin,testified that they never spoke to Paquin about theUnion Likewise, housekeeper Shirley Wallace, also su-pervised by Paquin, testified that Paquin never told herwhether she favored or opposed the Union And DebraWilliams, another of Paquin's employees, testified that,although Paquin did attend union meetings, she neitherconducted nor participated in them Finally, as previous-ly noted, both Williams and Wallace testified that theyhad never observed Paquin even wearing a union buttonThe record does indicate, however, that although nota leader, Paquin did attend union meetings Based on thetestimony of Paquin and employees Debra Williams andShirley Wallace, I find that Paquin attended a number ofmeetings, including one informal gathering at her house" Documentary evidence submitted at the representation hearing indicates that Paquin actually wrote three reprimands during that periodHowever, the text of the reprimands themselves does not indicate whether any subsequent measures were taken by managementon December 17, 1980, the day she was fired, and oneother meeting, also at her house, several weeks thereaf-ter, which may have occurred after the election There issome confusion, however, in the testimony of all threewitnesses which makes specific findings rather difficult,particularly on the issue of how many meetings wereheld before the election and what was said or done atany particular meetingWallace testified about five meetings, two at Paquin'shouse, and three at the union hall, all of which were at-tended by Paquin However, she was able to give somedetail as to time and subject matter about only three onein late November at Paquin's house, a second in mid-De-cember, after Paquin's discharge, at the union hall, and athird at Paquin's house some 3 weeks after Paquin's dis-charge which could have taken place after the elec-tion 16 She admitted she was not certain of the dates ofthe meetings Wallace was also not sure who invited herto the meetings At first she testified that Paquin notifiedher of the November meeting at her house and that thiswas the only meeting about which Paquin notified herHowever, on cross-examination, she testified that TomRospopo, the front desk clerk, and not Paquin, notifiedher of this meeting, but that Paquin notified her of thesecond meeting at her home This is the meeting whichcould have taken place after the electionWilliams testified that there were two or three meet-ings before the election, but she could only pinpoint twoBoth were held at Paquin's house, one in late Novemberand one the night of Paquin's discharge, which Wallaceapparently did not attend Williams testified that she at-tended five meetings in all at which Paquin was presentincluding three at the union hall However, except forthe two at Paquin's house, she could not recall whetherthey were before or after the election 17 She testifiedthat she was notified of the meetings at Paquin's houseby Tom Rospopo, not PaquinThere is a serious contradiction between Williams andWallace as to what happened at the late November meet-ing, although both agree it was held at Paquin's house 18Williams testified that union authorization cards weresigned at this first meeting which was attended by aboutseven employees, some of whom were supervised byPaquin But she could not recall if a union business agentwas present Williams further testified that both she andWallace as well as other employees signed cards at thismeeting Wallace, on the other hand, testified that shewas present during the entire meeting and no cards weresigned She testified that she did not sign her card until asecond meeting which was held at the union hall in mid-December after Paquin's discharge Wallace testified thatshe did not recall seeing anyone else signing cards at thismeeting Williams did not testify in detail about anymeetings at the union hall and was unable to specify16 In her testimony Williams placed this meeting as occurring 3 weeksafter Paquin s discharge As previously noted Paquin was fired on December 17, 1980 The election was held on January 9, 198117 Actually Williams testified that of the remaining three shethought that two were held after the election and characterized theother as taking place in January18 It is clear that both Williams and Wallace were talking about thesame meeting because they each testified that the other was present HOWARD JOHNSON MOTOR LODGE307whether any of the meetings she attended at the unionhall occurred before the election.Paquin testified that she attended a union meeting inlate November or early December at the union hall atwhich time she and other employees signed union cards.She testified that the meeting was attended by approxi-mately 10 Howard Johnson employees, less than half ofwhom were people she supervised. She received hercard from a union business agent named Wornock andsigned it in the presence of subordinates. She also testi-fied about another meeting held at her home after shewas fired. Tom Rospopo, the night auditor, who hadoriginally approached the Union, asked her if the em-ployees could have a union meeting at her home. Sheagreed and this meeting took place. It is clear from Pa-quin's testimony that this meeting took place well aftershe was discharged. This apparently was the meetingwhich Wallace testified occurred some 3 weeks afterPaquin was fired, since Paquin•like Wallace•testified itoccurred at her home and was unsure whether it tookplace after the election or before. Paquin also testifiedabout another meeting•actually an informal gathering•which took place at her home the night of her discharge.According to Paquin, some employees heard that shehad been fired "and they came over," spontaneously. Al-though there was some confusion in the testimony ofPaquin, primarily because she refused to characterize thegathering the night of her discharge as a meeting, it isclear that she was talking about two different incidentsand it is also clear from her testimony that at the Januarymeeting a union representative was present but that nonewas present at the December 17 gathering.Paquin denied that she notified Wallace or any of theemployees of any union meetings at her house or else-where. And she denied that any union cards were signedat her house or that any prounion buttons, insignia, orliterature were passed out at her house. Her testimonywas that the first meeting or gathering at her house wason the day of her discharge and that the second wassometime thereafter, possibly after the election.Paquin was the only one of these three witnesses tohave testified in the earlier unfair labor practice hearing.At that hearing, Paquin testified that she attended twounion meetings in November 1980, including one on No-vember 9 when she signed a union card Both of thesemeetings took place at the union hall. In this proceedingshe testified to only one meeting in late November orearly December at the union hall during which she andother employees signed cards It appears, however, fromconsidering all of Paquin's testimony, that she attendedfour or five union meetings. Thus, according to her testi-mony at this and the prior hearing, she attended the fol-lowing meetings. Two meetings at the union hall in No-vember 1980; an informal gathering at her house thenight she was discharged; thereafter one meeting at herhouse and one meeting at the union hall, neither ofwhich she is sure took place before the election.There is also some dispute and confusion concerningPaquin's conduct at the meetings in question. In regardto the late November meeting purportedly held at Pa-quin's house, Williams first testified that Paquin "mayhave" spoken, but that she did not "remember whethershe said anything." Later, when asked whether Paquinsaid "anything at all" about the Union or people signingcards, Williams testified, "I don't think she said anythingabout the cards. Just that if anybody found out that themeeting was being held at her house that she'd lose herjob." Pressed further about whether Paquin had "any-thing whatsoever to say" at that meeting, Williams re-sponded, "Well, she talked, but I don't remember what itwas that she had said." Williams was then expresslyasked if Paquin stated "any opinion on what she feltabout the union•or how she felt about the union." Wil-liams testified as follows:A. Not that I can remember, no.Q. You don't recall whether or not she was infavor of the union?A. I believe so.Q. And what led you to that belief?A. I just have the impression that she thought theunion was a good thing.Q. You don't remember whether or not she evertold you that?A. No.19Williams also testified about the meeting at Paquin'shouse the night of her discharge. According to Williams,a union business agent was present as were approximate-ly five employees. Williams testified that the only thingthat Paquin said was "that she was fired and the unionwas supposed to help her." The union agent said "basi-cally, the same thing." Williams could not remember ifthere was any discussion about the Union filing a chargeon Paquin's behalf.Williams then testified about Paquin's activity at thethree meetings that both attended at the union hall. Ini-tially, after being asked by counsel if Paquin"participate[d] in or conduct[ed] any of those meetings."Williams responded, "not to my knowledge." Subse-quently, after a series of leading questions, Williamsstated:THE WITNESS: Okay, she talked about the benefitsfor the employees, the better work pays [sic], theworking conditions that we were under, you know,they'd be taken care of, I guess, is what you wantto say.Williams also noted that "[t]hat's basically what was saidby Sandy or anyone." However, Williams later testifiedthat she could not remember ever having heard Paquinstate an opinion about the Union or tell any employeehow to vote. Finally, as previously noted, Williams wasunable to place any of these meetings as occurring priorto the election." Williams also testified that Tom Rospopo, who invited her to thismeeting, told her in a telephone call, that if she did not sign a union cardshe could lose her job She was asked whether that statement was repeat-ed by anyone at the meeting She said "It could have been" or "it mayhave" because she said she heard the statement many times When askedif Paquin made such a statement, Williams said "she could have" It isobvious that Williams was unable to testify with any kind of precision onthis matter I do not find Williams' testimony in this respect to be reliableand I reject it as a basis for any findings of fact 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn testifying about the late November meeting she be-lieved took place at Paquin's house, Wallace stated thatPaquin "talked but I didn't•you know•listened [sic]too much, but I just more or less listened to the otherones talking." Thus, she could not recall what PaquinsaidWallace also testified about the mid-December meetingwhich was held at the union hall, after Paquin's dis-charge. Wallace admitted that Paquin did not give her aunion card at this meeting or urge her to sign one. How-ever, she did testify that Paquin told her that she was notgetting paid enough for her work and that the Unionwould be better for Wallace and all the employees. Sub-sequently, however, Wallace testified that Paquin nevertold her•"not even at the meetings at her house"•whether Paquin favored or opposed the Union. Wallacealso testified that Paquin stated that she was fired for notrevealing the names of employees that had attendedunion meetings.Finally, in testifying about the remaining three meet-ings that Paquin purportedly attended, one of which wasat Paquin's house, Wallace stated that the only thing thatPaquin discussed was "the union was going to help herget [her job] back" Wallace thus definitively placedthese meetings as occurring after Paquin's discharge.In regard to her conduct at the formal union meetings,including the one at her house in January 1981, Paquindenied any active participation, other than mere attend-ance, except for her signing a card in November 1980,and likewise denied discussing the Union with any of theemployees. Paquin did admit that at the gathering at herhome on December 17, she told the employees that shewas fired "[B]ecause I would not tell [Respondent] whoattended the union meeting I attended" and that she"thought I should [or would] get her job back because Ididn't do anything to lose it." Paquin also testified thatshe told the employees at that gathering that she hadgone to the union hall and spoken with a union officialand that the Union was "going to file charges at theNLRB" on her behalf This testimony was corroboratedby Williams, who was in attendance at the December 17gathering. According to Williams, the only thing thatPaquin said at that meeting was "that she was fired andthe union was supposed to help her" However, Williamscould not recall whether Paquin had mentioned filing ofa charge. Although not in attendance at the December17 meeting, Wallace ascribed a similar statement toPaquin. She could only place it as occurring at the"other meetings" Paquin attended. According to Wal-lace, Paquin talked "about the union was going to helpher get her job back." Leeper also testified that Paquintold her that "she was coming back to work there," butplaced this conversation as occurring after the election.In view of the contradiction between Williams andWallace on crucial matters about the late Novembermeeting, I cannot accept as reliable their testimony thatit was held at Paquin's house Nor can I accept their tes-timony about what Paquin said, if anything, at these orother meetings about Paquin's favoring the Union Firstof all, it is clear from the testimony of both employeesthat Paquin did not distribute union buttons or literatureand did not distribute union cards or urge employees tosign cards or to vote for the Union at any of these meet-ings. Second, much of their testimony was unreliableeven apart from the contradictory version of the Novem-ber meeting. Wallace vascillated on whether Paquin hadnotified her of or invited her to one meeting and actuallycontradicted herself on the issue. Both employees hadtrouble remembering specifics concerning what, if any-thing, Paquin said at these meetings and actually contra-dicted themselves. Both had trouble remembering dates,which in this case is significant because some of themeetings about which they testified could have occurredafter the election. Finally, I found Williams to be a par-ticularly unreliable witness. She peppered much of hertestimony with speculative language, responded pliantlyto leading questions and appeared prone to exaggeration.Paquin, like the other witnesses, was somewhat con-fused about how many union meetings she attended.However, Paquin was firm in testifying about the meet-ings at her house and when they were held.2† Thus, inthis respect, I credit her testimony over that of Williamsand Wallace concerning the site of the late Novembermeeting. In addition, Paquin testified quite clearly andfirmly about what she did or did not say at these andother meetings she attended. She said basically that shesaid nothing and was merely listening because shethought that her job was in jeopardy. Her denials thatshe distributed cards or buttons or urged employees tovote for the Union were corroborated by other employ-ees, except in the case of Leeper whose testimony wasclearly unreliable. Her testimony that she did not speakout at union meetings before the election except on De-cember 17 when she complained about her dischargewas, although disputed, not contradicted with sufficientdetail to warrant rejection of her testimony Even if Ifound that she said something at these meetings whichfavored the Union, the testimony of Williams and Wal-lace does not provide a reliable basis to make findings asto what was said, when it was said, and in what contextit was said.21Analysis and ConclusionsBased on the foregoing, I cannot find that Paquin'srather limited participation in the union or her limitedauthority as a supervisor combined in such a way as tocoerce employees to vote in favor of the Union.To repeat, Paquin's only prounion activity was her at-tendance at four or five union meetings and her signing aunion card. There is no credible evidence that she spokein favor of union representation at these meetings• or atany other time•except insofar as she protested her un-lawful discharge and suggested that she was trying to gether job back through the legal process. And, as theBoard stated in the earlier unfair labor practice case, a2† Her testimony about the meetings at her home is consistent with hertestimony in the earlier proceeding2 I In this regard, I note that neither Wallace nor Williams regardedPaquin's alleged statements as particularly significant In testifying aboutPaquin's speaking at the early November meeting, Wallace stated "Shetalked but I didn't . listened [sic] too much, but I Just more or lesslistened to the other ones talking" And Williams, in describing state-ments allegedly made by Paquin, testified "That's basically what was saidby Sandy or anyone" HOWARD JOHNSON MOTOR LODGE309supervisor has a right to attend such meetings and tosign a union card so long as he or she does not engage insurveillance. (261 NLRB at 870) Moreover, even accept-ing the testimony of Williams and Wallace that Paquindid make some prounion remarks at these meetings, theywere the types of remarks, as Williams herself admitted,that one would expect of any prounion employee. Paquinat the time believed she was a unit employee entitled tovote in the election. The Union also believed as muchand the Board permitted her to vote a challenged ballotThere was thus nothing inherent in Paquin's prounionposition which would lead employees to fear that Paquinwas so committed to the Union that she would use hersupervisory authority to retaliate against them for notvoting for the UnionNor was there any direct evidence from employee wit-nesses that they feared supervisory retaliation fromPaquin as a result of whatever prounion feelings she ex-hibited. Aside from Paquin, four employee witnesses tes-tified. One, Clemens, never had any conversations withher, and another, Leeper, apart from her discredited tes-timony, talked to her only about Paquin's discharge andPaquin's trying to get her job back Leeper herself testi-fied that this conversation took place after the election.The other two witnesses, Williams and Wallace, testifiedthat Paquin did make some prounion statements at unionmeetings but that testimony was not clear or placed incontext. Moreover, by their own admission, neither Wil-liams nor Wallace considered these remarks to be of anysignificance. None of this testimony contained any state-ment by Paquin that could possibly be viewed as threat-ening supervisory retaliation. Neither Williams nor Wal-lace testified that they feared such retaliation or thattheir votes were influenced by Paquin's views. They spe-cifically denied that Paquin solicited them or urged themto vote for the Union In these circumstances, I find thatthe Respondent has failed to show that the election is re-quired to be set aside because of Paquin's prounion posi-tionSome of the meetings Paquin attended•including thetwo at her home•occurred after her discharge, whichtook place some 3 weeks before the election. Eventhough she continued to have contact with the employ-ees thereafter and voted a challenged ballot in the elec-tion, she was at that point a discharged supervisor. Ordi-narily, the Board views the discharge of a supervisorprior to the election as defeating, or at least diminishing,the notion that that supervisor's prounion conduct couldhave coerced employees to vote in favor of a union, par-ticularly when it is well known that the employer itselfopposes the union. See Stevenson Equipment Co., 174NLRB 865, 866 (1969).Before the court of appeals, Respondent argued thatPaquin's discharge did not "serve to lessen the coerciveeffect of her pro-union conduct" and that the Board'sconclusion that there was only a "remote possibility"that employees feared Paquin's reinstatement could notbe made without an evidentiary hearing. The court ap-parently agreed, citing an allegation that Paquin had toldemployees that she was "going to get her job back withfull back pay." The court suggested that "[in light ofthis statement, employees could have reasonably believedthat they would be subject to supervisor Paquin's dis-pleasure if the Union failed to win the election." 705F.2d at 935At the evidentiary hearing, the only evidence submit-ted by Respondent in support of this point was testimonyfrom three witnesses and Paquin herself to the effect thatPaquin informed them that she believed her dischargewas unlawful and that she was going to try to get herjob back with the help of the Union by filing chargeswith the National Labor Relations Board. Those chargeswere in fact filed, a complaint issued, and the dischargewas found to be unlawful. Paquin was ordered reinstatedwith full backpay. Therefter the Respondent agreed toreimburse Paquin for lost wages in connection with thedischarge and Paquin apparently waived her right to bereinstated to her former job.The employees clearly knew that Paquin was fired andthey also knew the reason for her discharge, because shetold them. That reason was that she refused to provideRespondent with the names of employees who had at-tended union meetings. The Board•and the First Cir-cuit•found that this amounted to a request that Paquinengage in an unfair labor practice which she had a right,even as a supervisor, to refuse to do. The employees alsoknew that Paquin was trying to use legal means to gether job back. Her statements to employees were in effecther opinion and her belief•which turned out to betrue•that Respondent could not legally do what it didto her. Moreover, the Respondent resisted the charges inBoard and court proceedings, a fact which the employ-ees also most likely knew.There was no evidence in this proceeding that employ-ees were authoritatively told or seriously believed thatPaquin would be reinstated. That matter was in litigationand Respondent was resisting reinstatement. Nor wasthere any evidence that employees believed that if the re-instatement occurred they "would be subject to Paquin'sdispleasure if the Union failed to win the election."Indeed, I have found Paquin's limited prounion conductto be of a noncoercive nature In the absence of any suchevidence, it seems to me that the general rule•that thedischarge of a supervisor prior to the election renders itless likely that a supervisor's prounion conduct has influ-enced its results•obtains here and solidifies the finding,which I make, that Paquin's prounion activity had nomeasurable impact on the election results.In support of its position that Paquin's limited unionactivity warrants setting aside the election, Respondentcites and relies on Flint Motor Inn Co., 194 NLRB 733(1971). That case is clearly distinguishable on its facts.First of all, the election in that case was close, 28-27;here the union won by a 15-3 margin. Second, the super-visor involved in Flint was found to have a "major" su-pervisory role over a large number of the employees inthe unit with the authority to fire, hire, train, discipline,schedule work, including overtime, and reprimand em-ployees. He also had the authority to pledge the credit ofthe motel, purchase supplies, and operate the area overwhich he was responsible "as he deemed appropriate."Paquin, on the other hand, spent 80 percent of her timedoing cleaning and laundry work•and supervised, at 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost, only 8 of the 18 unit employees Her supervisoryresponsibilities were limited and she had no supervisoryresponsibilities at times when the lodge manager was notalso present at the motel Most importantly, however, afull hearing on the issue uncovered no evidence thatPaquin actually used her limited supervisory opportuni-ties to coerce the employees under her supervisionThird, Paquin's prounion activities were limited to sign-ing a card and attending meetings Her prounion re-marks, if any, were no different than those of any otheremployee who might have expressed a personal prefer-ence for unionization, and were primarily keyed to com-plaining about her unlawful discharge at the hands ofRespondent for refusing to engage in unfair labor prac-tices She did not distribute union cards, literature, orunion buttons, and it is clear that two other employees,Mark and Rospopo, originally contacted the Union, setup meetings, distributed buttons, and solicited employeesto sign cards The supervisor in Flint, on the other hand,solicited employee signatures "on approximately 20 to 25authorization cards," a figure which represented approxi-mately 40 percent of the votes cast in the subsequentelection (id at 734 fn 2), "actively and outspokenly ad-vocated union representation," was the union's "contactman" during the campaign and threatened employeeswith reprisals if employees did not vote for the unionFourth, Paquin was discharged 3 weeks before the elec-tion in circumstances which indicated that she was firedfor refusing to commit unfair labor practices Thus, theemployees knew that Respondent had a different view ofunions than did Paquin and that Respondent was able todo something about its views, as it also did when it un-lawfully prohibited the wearing of union buttons at themotel Nor was there any evidence that employees be-lieved that Paquin would regain her job, and wouldthereafter take revenge on nonunion personnel withoutagain incurring the wrath of Respondent In Flint, on theother hand, even though the employer had made its an-tiunion stance known, the supervisor was not discharged,and continued to use his supervisory time and authorityto promote the union until the very day of the election,without any interference from the employer Thus, theBoard held, the employees could have reasonably be-lieved that after the election the supervisor would con-tinue to operate without restraint and therefore would befree to mete out punishment should the union not pre-vailDelchamps, Inc , 210 NLRB 179 (1974), also relied onby Respondent, is likewise distinguishable from the in-stant case Delchamps involved a unit of 85 employeeswhich included 18 supervisors These supervisors, whichcomprise more than 20 percent of the unit, unlikePaquin, played a major role in determining the employ-ment status and the working conditions of their subordi-nates They hired and fired employees, scheduled hours,granted time off, assigned employees to particular tasks,selected employees for overtime and directed, trained,and evaluated the employees They also reprimanded anddisciplined their employees and were responsible for rec-ommending them for wage increases, transfers, and pro-motions Moreover, also unlike Paquin, several supervi-sors in Delchamps played an active, overt role in promot-ing the union during the pre-election campaign They so-licited their subordinates to join the Union "Four orfive" were members of the union's organizing committee,they distributed cards, solicited signatures and collectedthe signed cards, they attended union meetings andurged their subordinates to attend, and they wore unionpins and urged their employees to vote for the union Pa-quin's activities were clearly less significantAn analysis of Stevenson Equipment Co, 174 NLRB865 (1969) demonstrates that Paquin's limited union ac-tivities are not of the type which justifies overturning anelection That case involved a unit of 24 employees and3 supervisors, including General Superintendent Johnsonand day-shift foreman Espinosa Johnson played anactive role in the union campaign He originally set uptwo gripe meetings for the employees After polling theemployees regarding their desire for union representa-tion, Johnson made arrangements for union officials toaddress a meeting of the employees At the commence-ment of this meeting, Johnson introduced the union offi-cials to the employees Johnson, as did the other supervi-sors, and "most of the employees" signed cards at thismeeting Within 2 weeks, Johnson was fired He ap-peared at a subsequent union meeting, 11 days later, "andannounced that he had been terminated because of hisactivities on behalf of the Union There was a discussionof the possibility that the Union would be able to winJohnson's reinstatement as plant superintendent" Theother supervisors were present at this meeting The elec-tion was held some 3 weeks later The Board dismissedthe possibility that Johnson's conduct, which was decid-edly more active than that of Paquin, had any effect onthe voters' choice in the union election In view of theantiunion circumstances surrounding the discharge,which were made known to the employees by Johnsonhimself, the Board held that "it does not seem likely thatthe employees would have regarded [Johnson's reinstate-ment] as more than a remote possibility " Thus, the em-ployees would have no reason to fear any subsequent re-taliation by Johnson as their supervisor (174 NLRB866)Espinosa, who, unlike Paquin, remained employedwith his employer until the election, like Paquin, con-fined his union activity to attendance at meetings and thesigning of a card in the presence of subordinates In find-ing that Espinosa's conduct did not warrant overturningthe election, the Board notedBut while Espinosa had demonstrated an interestin having a union at the plant, it had hardly been somarked or inordinate as to lead the employees tofear possible retribution at Espinosa's hands in theevent that they rejected the Union There is certain-ly no evidence that Espinosa ever indicated thatthere was a sound basis for such a fearIbid The Board also noted that in view of the antiunionstance of the employer, the employees "would have sup-posed that they would be able to report to [the em-ployer] any unfairness by Espinosa should he choose tomaltreat them because of a rejection of the Union" HOWARD JOHNSON MOTOR LODGE311In summary, after a full hearing, Respondent has beenunable to present any evidence similar to that utilized bythe Board in Flint and Delchamps to conclude that super-visory conduct on behalf of a union warranted setting anelection aside Indeed, the Stevenson case clearly demon-strates that Paquin's conduct falls within the parametersof permissible supervisory activity I therefore concludethat, considering the totality of the circumstances in thiscase, the Respondent has not demonstrated that the elec-tion results were influenced by supervisory coercion onbehalf of the Union" If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERThe election of January 9, 1981, was fair and free fromcoercion on the part of Sandra Paquin The Board's cer-tification of February 20, 1981, and its subsequent bar-gaining order of September 30, 1981, were proper andshould be reaffirmedBoard and all objections to them shall be deemed waived for all purposes